DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/21/2020 has been entered.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 3-4, 12-17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Garg, Neeraj et al (PGPUB Document No. 20090132461), hereafter referred as to “Garg”, in view of Choi, Donghyun et al (PGPUB Document No. US .

Regarding claim 1 (Currently Amended), Garg teaches A method for data migration validation, comprising: migrating a set of data records comprising one or more data records from a source database to a target database (Garg, abstract discloses a data migration system from source to target database and validating data after migration “There is included a signature generation component that generates a source signature of all or a portion of the data source and a target signature of all or a corresponding portion of the data target” ), 
calculating, according to a hashing function, a single first hash value that identifies the set of data records at the source database(Garg, Fig 3-4 and para 0032 discloses creating a signature/hash value for a set of data at source & destination databases “The system 100 may also be used to generate signatures and obtain samples on subsets of the datasets (104 and 106)”; para 0041 further discloses that creation of signature can be by hashing “Another conventional means may simply be to provide as a low-level signature, a binary bit stream, or a hash total of the data 400 according to a particular hash function. In any case, the output signature may be processed accordingly to provide a means of comparing the signatures of various data sources”), 
calculating, according to the hashing function, a single second hash value that identifies the set of data records at the target database(Garg, Fig 3-4 and para 0032 discloses creating a signature/hash value for a set of data at source & destination 100 may also be used to generate signatures and obtain samples on subsets of the datasets (104 and 106)”; para 0041 further discloses that creation of signature can be by hashing “Another conventional means may simply be to provide as a low-level signature, a binary bit stream, or a hash total of the data 400 according to a particular hash function. In any case, the output signature may be processed accordingly to provide a means of comparing the signatures of various data sources”), 
comparing the first hash value and the second hash value; and transmitting a validation result message based at least in part on the comparison (Garg, element 306 of Fig 3 discloses comparing signatures/hash of source and target data sources & outputting/transmitting the comparison results “The source and target signatures are then compared, as indicated at 306 to form the signature compare output”). 
Garg teaches generating hash values for two sets of data and comparing them but he does not explicitly teach 3 wherein each data record comprises a timestamp and a record identifier; wherein the hashing function calculates the first hash value based at least in part on a first plurality of record identifiers and timestamps comprising the record identifier and the timestamp for each data record of the set of data records at the source database; 
wherein the hashing function calculates the second hash value based at least in part on a second plurality of record identifiers and timestamps comprising the record identifier and the timestamp for each data record of the set of data records at the target database; 
wherein the hashing function calculates the first hash value based at least in part on a first plurality of record identifiers and timestamps comprising the record identifier and the timestamp for each data record of the set of data records at the source database (Choi, in para 0026 discloses hashing value is being calculated partly based on keys/identifiers and timestamps “The session keys are generated by hashing values obtained by combining the shared keys, timestamps, and sequence numbers” and similar teaching can be applied for plurality of identifiers/key and timestamps in a set of records of a database such as source database); 
wherein the hashing function calculates the second hash value based at least in part on a second plurality of record identifiers and timestamps comprising the record identifier and the timestamp for each data record of the set of data records at the target database(Choi, in para 0026 discloses hashing value is being calculated partly based on keys/identifiers and timestamps “The session keys are generated by hashing values obtained by combining the shared keys, timestamps, and sequence numbers” and similar teaching can be applied for plurality of identifiers/key and timestamps in a set of records of a database such as target or destination database); 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate hashed signature comparison of Garg into calculated hashed signature based partly on identifiers & timestamps of Choi to produce an expected result of producing unique hashed values. The modification would be obvious because one of ordinary skill in the art would be 
Garg and Choi teach migrating a set of data and validating the migrated data by comparing hash/signature values but they don’t explicitly teach wherein each data record comprises a timestamp and a record identifier;
However, in the same field of endeavor of data transfer/replication Vermeulen teaches wherein each data record comprises a timestamp and a record identifier (Vermeulen, in para 0186 discloses data record having keys/identifiers and timestamps “Each table includes a number of data records, each with a respective record identifier … 3318 and a respective record modification timestamp (RMT) 3320 indicative of the latest update or write applied to the record”); 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate migrating and validating data of Garg & Choi into having identifiers and timestamps in database/table records to produce an expected result of uniquely identifying data records. The modification would be obvious because one of ordinary skill in the art would be motivated to use record fields which can be used for generation unique hashed or signature values.

Regarding claim 3 (Original), Garg, Choi and Vermeulen teach all the limitations of claim 1 and Garg further teaches wherein transmitting the validation result 2message further comprises:  3determining the first hash value and second hash value are equal based at least 4in part on the comparison, wherein the validation result message indicates a successful 5migration (Garg, element 316 of Fig. 3 discloses sending validation output of hash value comparison to indicate validation answer and which implies successful or unsuccessful migration“ The signature compare output and sample compare output are then processed together, as indicated at 314, to output the “answer”).

Regarding claim 4  (Original), Garg, Choi and Vermeulen teach all the limitations of claim 1 and Garg further teaches wherein transmitting the validation result  message further comprises: 33 3determining the first hash value and second hash value are different based at 4least in part on the comparison, wherein the validation result message indicates an 5unsuccessful migration (Garg, element 316 of Fig. 3 discloses sending validation output of hash value comparison to indicate validation answer and which implies successful or unsuccessful migration“ The signature compare output and sample compare output are then processed together, as indicated at 314, to output the “answer” ).

Regarding claim 12 (Original), Garg, Choi and Vermeulen teach all the limitations of claim 1 and Vermeulen further teaches wherein the record identifier for each data 2record comprises a primary key or an alternate key (Vermeulen, in para 0186 discloses data record having Primary key or record identifier by which a record can be identifed “Each table includes a number of data records, each with a respective record identifier”).

Regarding claim 13 (Original), Garg, Choi and Vermeulen teach all the limitations of claim 1 and Garg further teaches wherein the set of data records comprises one 2or more tables of data records (Garg, para 0032 disclose a set of record which is being migrated can be a table in database “if the source data 104 comprises two tables: Names and Addresses, a signature may be generated on the Names table at the source data 104 and the corresponding Names table at the target data 106”).

Regarding claim 14 (Original), Garg, Choi and Vermeulen teach all the limitations of claim 1 and Garg further teaches further comprising:  2migrating a subset of the one or more tables of data records (Garg, para 0032 disclose a set of record which is being migrated can be a table in database “if the source data 104 comprises two tables: Names and Addresses, a signature may be generated on the Names table at the source data 104 and the corresponding Names table at the target data 106”).

Regarding claim 15 (Currently Amended), Garg teaches An apparatus for data migration validation, comprising: a processor; memory in electronic communication with the processor; and instructions stored in the memory and executable by the processor to cause the apparatus to(Garg, Fig. 8 discloses computing hardware to execute instructions): migrate a set of data records comprising one or more data records from a source database to a target database(Garg, abstract discloses a data migration system from source to target database and validating data after migration “There is included a signature generation component that generates a source signature of all or a portion of the data source and a target signature of all or a corresponding portion of the data target” ), 
calculate, according to a hashing function, a single first hash value that identifies the set of data records at the source database(Garg, Fig 3-4 and para 0032 discloses creating a signature/hash value for a set of data at source & destination databases “The system 100 may also be used to generate signatures and obtain samples on subsets of the datasets (104 and 106)”; para 0041 further discloses that creation of signature can be by hashing “Another conventional means may simply be to provide as a low-level signature, a binary bit stream, or a hash total of the data 400 according to a particular hash function. In any case, the output signature may be processed accordingly to provide a means of comparing the signatures of various data sources”), 
calculate, according to the hashing function, a single second hash value that identifies the set of data records at the target database(Garg, Fig 3-4 and para 0032 discloses creating a signature/hash value for a set of data at source & destination databases “The system 100 may also be used to generate signatures and obtain samples on subsets of the datasets (104 and 106)”; para 0041 further discloses that creation of signature can be by hashing “Another conventional means may simply be to provide as a low-level signature, a binary bit stream, or a hash total of the data 400 according to a particular hash function. In any case, the output signature may be processed accordingly to provide a means of comparing the signatures of various data sources”), 
compare the first hash value and the second hash value; and transmit a validation result message based at least in part on the comparison (Garg, element 306 of Fig 3 discloses comparing signatures/hash of source and target data sets & outputting/transmitting the comparison results “The source and target signatures are then compared, as indicated at 306 to form the signature compare output”).
Garg teaches generating hash values for two sets of data and comparing them but he does not explicitly teach wherein each data record comprises a timestamp and a record identifier; wherein the hashing function calculates the first hash value based at least in part on a first plurality of record identifiers and timestamps comprising the record identifier and the timestamp for each data record of the set of data records at the source database; 
wherein the hashing function calculates the second hash value based at least in part on a second plurality of record identifiers and timestamps comprising the record identifier and the timestamp for each data record of the set of data records at the target database; 
However, in the same field of endeavor of data validation Choi teaches wherein each data record comprises a timestamp and a record identifier; wherein the hashing function calculates the first hash value based at least in part on a first plurality of record identifiers and timestamps comprising the record identifier and the timestamp for each data record of the set of data records at the source database (Choi, in para 0026 discloses hashing value is being calculated partly based on keys/identifiers and timestamps “The session keys are generated by hashing values obtained by combining the shared keys, timestamps, and sequence numbers” and similar teaching can be applied for plurality of identifiers/key and timestamps in a set of records of a database such as source database); 
wherein the hashing function calculates the second hash value based at least in part on a second plurality of record identifiers and timestamps comprising the record identifier and the timestamp for each data record of the set of data records at the target database (Choi, in para 0026 discloses hashing value is being calculated partly based on keys/identifiers and timestamps “The session keys are generated by hashing values obtained by combining the shared keys, timestamps, and sequence numbers” and similar teaching can be applied for plurality of identifiers/key and timestamps in a set of records of a database such as target or destination database); 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate hashed signature comparison of Garg into calculated hashed signature based partly on identifiers & timestamps of Choi to produce an expected result of producing unique hashed values. The modification would be obvious because one of ordinary skill in the art would be motivated to provide systems with the ability to uniquely identify a set of records in source and destination and compare them accordingly.
Garg and Choi teach migrating a set of data and validating the migrated data by comparing hash/signature values but they don’t explicitly teach wherein each data record comprises a timestamp and a record identifier; 
However, in the same field of endeavor of data transfer/replication Vermeulen teaches wherein each data record comprises a timestamp and a record identifier (Vermeulen, in para 0186 discloses data record having keys/identifiers and timestamps “Each table includes a number of data records, each with a respective record identifier … 3318 and a respective record modification timestamp (RMT) 3320 indicative of the latest update or write applied to the record”); 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate migrating and validating data of Garg & Choi into having identifiers and timestamps in database/table records to produce an expected result of uniquely identifying data records. The modification would be obvious because one of ordinary skill in the art would be motivated to use record fields which can be used for unique hashed or signature values.

Regarding claim 16 (Original), dependent on rejected claim 15 and further analysis are similar to claim rejection 3 and are applicable to claim 16.

Regarding claim 17 (Original), dependent on rejected claim 15 and further analysis are similar to claim rejection 4 and are applicable to claim 17.

Regarding claim 20 (Currently Amended), Garg teaches A non-transitory computer-readable medium storing code for data migration validation, the code comprising instructions executable by a processor to (Garg, Fig. 8 discloses computing hardware to execute instructions): migrate a set of data records comprising one or more data records from a source database to a target database (Garg, abstract discloses a data migration system from source to target database and validating data after migration “There is included a signature generation component that generates a source signature of all or a portion of the data source and a target signature of all or a corresponding portion of the data target” ), 
calculate, according to a hashing function, a single first hash value that identifies the set of data records at the source database(Garg, Fig 3-4 and para 0032 discloses creating a signature/hash value for a set of data at source & destination databases “The system 100 may also be used to generate signatures and obtain samples on subsets of the datasets (104 and 106)”; para 0041 further discloses that creation of signature can be by hashing “Another conventional means may simply be to provide as a low-level signature, a binary bit stream, or a hash total of the data 400 according to a particular hash function. In any case, the output signature may be processed accordingly to provide a means of comparing the signatures of various data sources”), 
calculate, according to the hashing function, a single second hash value that identifies the set of data records at the target database(Garg, Fig 3-4 and para 0032 discloses creating a signature/hash value for a set of data at source & destination databases “The system 100 may also be used to generate signatures and obtain samples on subsets of the datasets (104 and 106)”; para 0041 further discloses that creation of signature can be by hashing “Another conventional means may simply be to provide as a low-level signature, a binary bit stream, or a hash total of the data 400 according to a particular hash function. In any case, the output signature may be processed accordingly to provide a means of comparing the signatures of various data sources”), 
compare the first hash value and the second hash value; and transmit a validation result message based at least in part on the comparison (Garg, element 306 of Fig 3 discloses comparing signatures/hash of source and target data sources & outputting/transmitting the comparison results “The source and target signatures are then compared, as indicated at 306 to form the signature compare output”).
Garg teaches generating hash values for two sets of data and comparing them but he does not explicitly teach wherein each data record comprises a timestamp and a record identifier; wherein the hashing function calculates the first hash value based at least in part on a first plurality of record identifiers and timestamps comprising the record identifier and the timestamp for each data record of the set of data records at the source database; wherein the hashing function calculates the second hash value based at least in part on a second plurality of record identifiers and timestamps comprising the record identifier and the timestamp for each data record of the set of data records at the target database; 
However, in the same field of endeavor of data validation Choi teaches wherein the hashing function calculates the first hash value based at least in part on a first plurality of record identifiers and timestamps comprising the record identifier and the timestamp for each data record of the set of data records at the source database (Choi, in para 0026 discloses hashing value is being calculated partly based on keys/identifiers and timestamps “The session keys are generated by hashing values obtained by combining the shared keys, timestamps, and sequence numbers” and similar teaching can be applied for plurality of identifiers/key and timestamps in a set of records of a database such as source database); 
wherein the hashing function calculates the second hash value based at least in part on a second plurality of record identifiers and timestamps comprising the record identifier and the timestamp for each data record of the set of data records at the target database (Choi, in para 0026 discloses hashing value is being calculated partly based on keys/identifiers and timestamps “The session keys are generated by hashing values obtained by combining the shared keys, timestamps, and sequence numbers” and similar teaching can be applied for plurality of identifiers/key and timestamps in a set of records of a database such as target or destination database); 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate hashed signature comparison of Garg into calculated hashed signature based partly on identifiers & timestamps of Choi to produce an expected result of producing unique hashed values. The modification would be obvious because one of ordinary skill in the art would be motivated to provide systems with the ability to uniquely identify a set of records in source and destination and compare them accordingly.
However, in the same field of endeavor of data transfer/replication Vermeulen teaches wherein each data record comprises a timestamp and a record identifier (Vermeulen, in para 0186 discloses data record having keys/identifiers and timestamps “Each table includes a number of data records, each with a respective record identifier … 3318 and a respective record modification timestamp (RMT) 3320 indicative of the latest update or write applied to the record”); 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate migrating and validating data of Garg & Choi into having identifiers and timestamps in database/table records to produce an expected result of uniquely identifying data records. The modification would be obvious because one of ordinary skill in the art would be motivated to use record fields which can be used for unique hashed or signature values.

Claim 2, 5-7 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Garg, Neeraj et al (PGPUB Document No. 20090132461), hereafter referred as to “Garg”, in view of Choi, Donghyun et al (PGPUB Document No. US 20110158405), hereafter, referred to as “Choi”, in view of Vermeulen, Henry et al (PGPUB Document No. US 20160070740), hereafter, referred to as “Vermeulen”, in further view of Buehne, Stephan et al (US Patent No. 9792321), hereafter, referred to as “Buehne”.

Regarding claim 2 (Original), Garg, Choi and Vermeulen teach all the limitations of claim 1 and Garg further teaches and 5transmitting the validation result message based at least in part on the row 6count comparison (Garg, element 306 of Fig 3 discloses outputting/transmitting any validation results “The source and target signatures are then compared, as indicated at 306 to form the signature compare output”).
But they don’t explicitly teach wherein comparing the first validation value 2and the second validation value further comprises:  3comparing a first row count for the set of data records at the source database 4and a second row count for the set of data records at the target database; 
However, in the same field of endeavor of data synchronization Buehne teaches wherein comparing the first validation value 2and the second validation value further comprises:  3comparing a first row count for the set of data records at the source database 4and a second row count for the set of data records at the target database (Buehne, col 6 line 55-58 disclose comparing row count for validation  “ In some embodiments, a row count of the copied database as stored by the target server system is compared with a row count of the corresponding database as stored by the source server system. If the row counts match, the customer can be at least assured that at least it appears no records were lost during the migration.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate migrating and validating data by hash value comparison of Garg, Choi and Vermeulen into validating data by row count of Buehne to produce an expected result of a quick validation of migrated records by row count. The modification would be obvious because one of ordinary skill in the art would be motivated to use a quick row count validation to find if all the records are migrated or not.


Regarding claim 5 (Original), Garg, Choi and Vermeulen teach all the limitations of claim 1 but they don’t explicitly teach wherein the set of data records remains live at 2the source database during the migration.
However, in the same field of endeavor of data synchronization Buehne teaches wherein the set of data records remains live at 2the source database during the migration (Buehne, col 3 line 64-67 ~ col 4 line 1-5 disclose data migration from live/online database “The apparatus may include means for initiating a transfer, from a source database system to a target database system, of a database object, wherein the source database system is online during transfer of the database object”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate migrating and validating data by hash value comparison of Garg, Choi and Vermeulen into live data transfer of Buehne to produce an expected result of migrating live data. The modification would be obvious because one of ordinary skill in the art would be motivated to migrate production live data without bringing the system down.

Regarding claim 6 (Original), Garg, Choi, Vermeulen and Buehne teach all the limitations of claim 5 and Buehne further teaches further comprising:  2accessing the set of data records at the source database while migrating the set 3of data records based at least in part on the set of data records remaining live (Buehne, col 3 line 64-67 ~ col 4 line 1-5 disclose data migration from live/online database; which implies online availability of data that can be accessed).

Regarding claim 7 (Original), Garg, Choi, Vermeulen and Buehne teach all the limitations of claim 5 and Buehne further teaches further comprising:  2modifying one or more data records of the set of data records at the source 3database during the migration; and 4updating the timestamp for the one or more modified data records (Buehne, para 0034 disclose record/rows are getting updated during with updated timestamp  “Each table includes a number of data records, each with a respective record identifier … 3318 and a respective record modification timestamp (RMT) 3320 indicative of the latest update or write applied to the record”; Buehne, col 3 line 64-67 ~ col 4 line 1-5 disclose data migration from live/online database therefore the migrated data would contain the modified data with updated timestamps).

Regarding claim 18 (Original), dependent on rejected claim 15 and further analysis are similar to claim rejection 5 and are applicable to claim 18.

Regarding claim 19 (Original), dependent on rejected claim 18 and further analysis are similar to claim rejection 7 and are applicable to claim 19.

Claim 8 are rejected under 35 U.S.C. 103 as being unpatentable over Garg, Neeraj et al (PGPUB Document No. 20090132461), hereafter referred as to “Garg”, in view of Choi, Donghyun et al (PGPUB Document No. US 20110158405), hereafter, referred to as “Choi”, in of Vermeulen, Henry et al (PGPUB Document No. US 20160070740), hereafter, referred to as “Vermeulen”, in view of Buehne, Stephan et al (US Patent No. 9792321), hereafter, referred to as “Buehne”, in further view of Schaefer, William et al (PGPUB Document No. 20170351702), hereafter, referred to as “Stewart”.

Regarding claim 8 (Previously presented), Garg, Choi, Vermeulen and Buehne teach all the limitations of claim 7 but they don’t explicitly teach further comprising:  2transmitting the one or more modified data records to the target database 3during a dead phase, wherein the dead phase comprises a period where the set of data records 4are locked down at the source database.
However, in the same field of endeavor of data migration Schaefer teaches further comprising:  2transmitting the one or more modified data records to the target database 3during a dead phase, wherein the dead phase comprises a period where the set of data records 4are locked down at the source database (Schaefer, para 0033 discloses having the source database locked during the data migration; which implies whatever modifications or updates have been done at the source at the point of migration are getting copied to target database by keeping the source in a locked state “the migration manager 145 may initiate a background job 230 to copy the database contents from the original storage servers to the destination storage servers. In order to prevent a database record from being modified while it is being copied to a destination storage server, the migration manager 145 may acquire a lock with respect to each record before initiating the copying process, then copy the record, and finally release the lock after the record has been successfully copied”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate migrating and validating data of Garg, Choi, Vermeulen and Buehne into data transfer in locked state of Schaefer to produce an expected result of migrating data even in locked state. The modification would be obvious because one of ordinary skill in the art would be motivated to migrate data in a locked state to ensure data integrity.

Claim 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Garg, Neeraj et al (PGPUB Document No. 20090132461), hereafter referred as to “Garg”, in view of Choi, Donghyun et al (PGPUB Document No. US 20110158405), hereafter, referred to as “Choi”, in of Vermeulen, Henry et al (PGPUB Document No. US 20160070740), hereafter, referred to as “Vermeulen”, in view of Buehne, Stephan et al (US Patent No. 9792321), hereafter, referred to as “Buehne”, in further view of Bantupalli; Janardh  et al (PGPUB Document No. US 20170270175), hereafter, referred to as “Bantupalli”.

Regarding claim 9 (Original), Garg, Choi, Vermeulen and Buehne teach all the limitations of claim 7 and Garg further teaches comparing the additional hash value and the second hash value; and transmitting the validation result message based at least in part on the comparison of the additional hash value and the second hash value(Garg, element 306 of Fig 3 discloses comparing signatures/hash of source and target data sources & outputting/transmitting the comparison results “The source and target signatures are then compared, as indicated at 306 to form the signature compare output”).
Choi teaches wherein the hashing function calculates the additional hash value based at least in part on the record identifier and the updated timestamp for each data record of the set of data records at the source database (Choi, in para 0026 discloses hashing value is being calculated partly based on keys/identifiers and timestamps “The session keys are generated by hashing values obtained by combining the shared keys, timestamps, and sequence numbers” and similar teaching can be applied for plurality of identifiers/key and timestamps in a set of records of a database );
But they don’t explicitly teach further comprising: calculating an additional hash value for the set of data records at the source database according to the hashing function,
However, in the same field of endeavor of data synchronization Bantupalli teaches further comprising: calculating an additional hash value for the set of data records at the source database according to the hashing function (Bantupalli, para 0033 generating new hash values for updated records “the updates may be used to calculate new values (e.g., hash values) that replace previous values representing copies of the record in mapping 210.”; 0034 disclose record/rows are getting updated during replication/migration with updated timestamp  “In one or more embodiments, propagation of individual updates to replicated record 206 is tracked by including at least a portion of a transaction timestamp from the record in attributes 222 used to generate key 228. The transaction timestamp may represent the time at which the corresponding update was made to the record. For example, the transaction timestamp may indicate the time at which a database transaction was used to modify a field in the record at a given data source”), 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate migrating and validating data of Garg, Choi, Vermeulen and Buehne into additional hashing value calculation of Bantupalli to produce an expected result of updating hash values of modified data records. The modification would be obvious because one of ordinary skill in the art would be motivated to consider validating migration for updated data records.

Regarding claim 10 (Original), Garg, Choi, Vermeulen and Buehne and Bantupalli teach all the limitations of claim 9 and Garg further teaches wherein transmitting the validation result 2message further comprises:  3determining the additional hash value and second hash value are equal based 4at least in part on the comparison, wherein the validation result message indicates a 5successful migration (Garg, element 316 of Fig. 3 discloses sending validation output of hash value comparison to indicate validation answer and which implies successful or unsuccessful migration“ The signature compare output and sample compare output are then processed together, as indicated at 314, to output the “answer”).

Regarding claim 11 (Original), Garg, Choi, Vermeulen and Buehne teach all the limitations of claim 9 and Garg further teaches wherein transmitting the validation result 2message further comprises: 3determining the additional hash value and second hash value are different 4based at least in part on the comparison, wherein the validation result message indicates an 5unsuccessful migration (Garg, element 316 of Fig. 3 discloses sending validation output of hash value comparison to indicate validation answer and which implies successful or unsuccessful migration“ The signature compare output and sample compare output are then processed together, as indicated at 314, to output the “answer”).


Response to Arguments


I.	35 U.S.C §103
Applicant’s arguments filed on 9/21/2020 have been fully considered but are deemed to be moot in view of new ground of rejections presented in this Office Action. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDULLAH A DAUD whose telephone number is (469)295-9283.  The examiner can normally be reached on M~F: 9:30 am~6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on 571-272-0631.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A. D./
Examiner, Art Unit 2164

/ASHISH THOMAS/Supervisory Patent Examiner, Art Unit 2164